 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   SONYA MARIE DANIELS,                                Case No. 1:18-cv-01160-LJO-SAB (PC)

12                  Plaintiff,                           ORDER TO SHOW CAUSE WHY ACTION
                                                         SHOULD NOT BE DISMISSED FOR
13           v.                                          FAILURE TO STATE A CLAIM, FAILURE
                                                         TO COMPLY WITH A COURT ORDER,
14   D. K. JOHNSON, et al.,                              AND FAILURE TO PROSECUTE

15                  Defendants.                          (ECF No. 11)

16                                                       TWENTY-DAY DEADLINE

17

18

19          Plaintiff Sonya Marie Daniels, a state prisoner, is appearing pro se and in forma pauperis

20 in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United

21 States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On November 7, 2016, the undersigned screened Plaintiff’s complaint pursuant to 28

23 U.S.C §§ 1915A(a) and 1915(e)(2)(B), and found that it violated Rules 8, 18, and 20 and failed

24 to state a claim for relief. (ECF No. 11.) Plaintiff was granted leave to file an amended

25 complaint to cure the deficiencies identified in that order within thirty (30) days. (Id. at 10-11.)

26          That deadline has passed, and Plaintiff has not filed any amended complaint, or otherwise

27 communicated with the Court. As a result, there is no pleading on file which sets forth any

28 claims upon which relief may be granted.


                                                     1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Plaintiff shall, within twenty (20) days of the date of this order:

 3                  a.      show cause in writing as to why this action should not be dismissed;

 4                  b.      file a voluntary dismissal; or

 5                  c.      file an amended complaint; and

 6          2.      Plaintiff is warned that the failure to comply with this order will result in

 7 dismissal of this action for the failure to state a claim for relief, the failure to comply with a court

 8 order, and the failure to prosecute;

 9          3.      No extensions of time will be granted to file an amended complaint or response to

10 this order absent a showing of good cause.

11
     IT IS SO ORDERED.
12

13 Dated:        December 17, 2018
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
